DETAILED ACTION
1.	Applicant's amendment filed on June 14, 2021 has been entered.  Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Ms. Liqiong Tian on July 28, 2021.
The application has been amended as follows:
CLAIMS:
Please replace claim 5 as follows:
Claim 5 (currently amended): An image encryption apparatus, comprising:

a pixel row acquisition module for acquiring a row encryption sequence and a column encryption sequence, and acquiring, from a pixel array component of a sensor, pixel rows corresponding to the respective elements of the row encryption sequence;

a pixel row encryption module for encrypting and sorting pixels in each of the pixel rows by using the column encryption sequence to obtain encrypted pixel rows corresponding to the respective pixel rows; and

an encrypted image acquisition module for arranging the encrypted pixel rows according to a preset arrangement order to obtain an encrypted image.
Response to Argument

Allowable Subject Matter
5.	Claims 1-13 are allowed for the reasons argued by Applicants on pages 6-13 of Remarks, filed June 14, 2021 and Interview summary conducted on July 28, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.
	The prior art of record Glogau; Jordan J. et al. (US 6912658 B1) discloses a method of data hiding includes providing a message (68), providing an encrypting sequence (86), and generating an encrypted message (72) based on the message and the encrypting sequence. A carrier signal (66) that conveys information unrelated to the encrypted message is provided, and the encrypted message is embedded (78) into the carrier signal by performing an exclusive-OR of the encrypted message with a first portion of the carrier signal.
The prior art of record Raynor, Jeff (US 20020191091 A1) discloses a method is for generating a key from the fixed pattern noise (FPN) of a CMOS image sensor to be used in generating a digital authentication signature. The key may be generated by temporarily disabling the FPN cancellation circuit that is conventionally included in the system, and generating a substantially "black" image to produce a digitized FPN signal. The key may then be generated from characteristics of the FPN, such as by comparing pairs of pixels, for example.
The prior art of record Qiang Zhang et al. (Elsevier – A novel image fusion encryption algorithm based on DNA sequence operation and hyper-chaotic system) discloses a new image fusion encryption algorithm based on image fusion and DNA sequence operation and hyperchaotic system is presented. Firstly, two DNA sequences matrices are obtained by encoding the original image and the key image. Secondly, using the chaotic sequences generated by Chen’s hyper-chaotic maps to scramble the locations of elements from the DNA sequence matrix which generated form original image. Thirdly, XOR the scrambled DNA matrix and the random DNA matrix by using 
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Glogau; Jordan J. et al.  (US 6912658 B1), in view of Raynor, Jeff (US 20020191091 A1), and further in view of Qiang Zhang et al. (Elsevier - A novel image fusion encryption algorithm based on DNA sequence operationand hyper-chaotic system), do not disclose these specific limitations of acquiring a row encryption sequence and a column encryption sequence, and acquiring, from a pixel array component of a sensor, pixel rows corresponding to the respective elements of the row encryption sequence; encrypting and sorting pixels in each of the pixel rows by using the column encryption sequence to obtain encrypted pixel rows corresponding to the respective pixel rows; and arranging the encrypted pixel rows according to a preset arrangement order to obtain an encrypted image (emphasis added), as set forth in claim 1 and similar to claim 5.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Raynor, Jeff (US 20020191091 A1), and further in view of Glogau; Jordan J. et al. (US 6912658 B1), do not disclose these specific limitations of the processor is separately connected to the pixel row readout component and the encryption component for receiving the row encryption sequence and the column encryption sequence, and sending the row encryption sequence to the pixel row readout component and the encrypting component, and sending the column encryption sequence to the encryption component; the pixel row readout component is separately connected to the signal conversion component and the pixel array component for acquiring an analog signal pixel row in the pixel array component according to the row encryption sequence, and sending the analog signal pixel row to the signal conversion component; the signal conversion component is connected to the encryption component for performing a digitization processing of the analog signal pixel row to obtain a pixel row, and sending the pixel row to the encryption component; and the encryption component is connected to the image output port for encrypting the pixel rows by using the row encryption sequence and the column encryption sequence to obtain an encrypted image, and outputting the encrypted image via the image output port (emphasis added), as set forth in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Information Disclosure Statement
6.	The information disclosure statement (IDS) filed on June 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion  
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHNGA B TRUONG whose telephone number is 571-272-3858. 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498                                                                                                                                                                                                        July 29, 2021